DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

FOR THE CLAIMS:

Claim 1 (Currently Twice-Amended)  A component carrier, comprising: a stack comprising at least one electrically conductive layer structure and/or at least one  that vertically protrudes; and an electrically conductive material on at least part of said at least one 

Claim 14 (Currently Twice-Amended) A method of manufacturing a component carrier, comprising: providing a stack comprising at least one electrically conductive layer structure and/or at least one electrically insulating layer structure; embedding a component in a cavity of the stack; providing the component with a redistribution structure with at least one that vertically protrudes; and forming electrically conductive material on at least part of said at least one electrically conductive pad, wherein a ratio between a thickness and a diameter of the at least one electrically conductive pad is smaller than 0.5, wherein the at least one 

Claim 21 - (Currently Amended) A component carrier, comprising: a stack comprising at least one electrically conductive layer structure and/or at least one electrically insulating layer structure; a component embedded in a cavity of the stack; wherein the component comprises a redistribution structure with at least one that vertically protrudes; and an electrically conductive material on at least part of said at least one 


Allowable Subject Matter
Claims 1, 3-6 and 8-21 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1 and 14: 
The prior art does not teach or suggest a component carrier or a method of manufacturing a component carrier, comprising: a component embedded in a cavity of a stack; the component comprises a redistribution structure with one vertically protruding electrically conductive pad, an electrically conductive material on at least part of the vertically protruding electrically conductive pad, a ratio between a thickness and a diameter of the vertically protruding electrically conductive pad is smaller than 0.5, the vertically protruding electrically conductive pad vertically protrudes beyond an end surface of a dielectric material of the redistribution structure by not more than 30 um, and the vertically protruding electrically conductive pad does not extend beyond the cavity; in combination with all other features claimed.
Regarding claims 3-6, 8-13 and 15-20 these claims are allowed based on their dependency of the independent claim 1 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 21: 
The prior art does not teach or suggest a component carrier or a method of manufacturing a component carrier, comprising: a component embedded in a cavity of a stack; the component comprises a redistribution structure with one vertically protruding electrically conductive pad, an electrically conductive material on at least part of the vertically protruding electrically conductive pad, a ratio between a thickness and a diameter of the vertically protruding electrically conductive pad is smaller than 0.5, the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Sakai et al. (US PG. Pub. 2010/0078205) discloses a wiring board with built-in electronic component.
                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847